Citation Nr: 0824261	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 16, 1999, 
for service connection of arachnoiditis.


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served in the Pennsylvania Army National Guard 
from April 1979 to November 1995, to include periods of 
active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for arachnoiditis, effective from July 17, 1999.  
In August 2005, the RO issued a corrective decision to adjust 
the effective date to July 16, 1999.  The veteran has timely 
perfected an appeal with regard to the assigned effective 
date of service connection.


FINDING OF FACT

The veteran's claim of service connection for a low back 
disability, now diagnosed as arachnoiditis, was received July 
16, 1999; no prior statement or document is of record which 
can be considered a formal or informal claim for any service 
connected benefit.


CONCLUSION OF LAW

There is no legal basis for assignment of an effective date 
earlier than July 16, 1999, for entitlement to service 
connection for arachnoiditis.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The VCAA is not applicable here, as the case involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  There is absolutely no 
dispute among the parties as to the facts of the case; the 
sole dispute is over the application of the laws and 
regulations to those facts.

Under the governing law and regulations, the effective date 
for a grant of benefits is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
Disability compensation may be paid from the day following 
separation for active duty service, if a claim for benefits 
is received within one year of separation.  38 C.F.R. 
§ 3.400(b)(2).

The undisputed evidence also shows that the veteran was 
separated from service in November 1995.  The veteran is 
adamant that his VA claim was filed on July 16, 1999, and 
that there is no earlier claim.  Upon review of the file, 
there is no documentation that a claim for VA benefits was 
received within one year of separation.  The evidence shows 
that the veteran's first claim for VA benefits was filed on 
July 16, 1999.  Based on the undisputed date of receipt of 
the claim, VA has accordingly assigned the effective date of 
service connection for arachnoiditis.

The veteran points out, correctly, that his disability arose 
on an earlier date.  He has requested an effective date of 
March 5, 1996.  This represents the date on which the Social 
Security Administration (SSA) determined he became fully 
disabled, as well as the date of his termination from 
employment.

The SSA is an entirely separate federal agency from VA.  Each 
agency is governed by its own laws, regulations, and 
procedures.  The VA law and regulation applicable here states 
very clearly that the effective date of service connection is 
the later of the date entitlement arose or the date of claim.  
It is undisputed that the veteran's disability arose prior to 
receipt of his claim for benefits.  The later of the two 
applicable dates, therefore, is clearly the July 16, 1999, 
date of receipt of claim.

There is no legal basis for assignment of an effective date 
earlier that July 16, 1999, for service connection of 
arachnoiditis.


ORDER

An effective date earlier that July 16, 1999, for service 
connection of arachnoiditis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


